                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

DWIGHT L. SHIVERS, JR.,

              Plaintiff,

      V.                              : Civil Action No. 17-964-RGA

CONNECTIONS, et al.,

              Defendants.


Dwight L. Shivers, James T. Vaughn Correctional Center, Smyrna, Delaware.
Pro Se Plaintiff.

Roopa Sabesan, Esquire, White & Williams, Wilmington, Delaware, Counsel for
Defendant Connections.

Stewart B. Drowos, Deputy Attorney General, Delaware Department of Justice,
Wilmington, Delaware. Counsel for Defendants C/O Diaz, C/O Charles, Lt. Bowden,
and C/O McCarthy.




                               MEMORANDUM OPINION




February   {l ,
             2019
Wilmington, Delaware
       Plaintiff Dwight L. Shivers, Jr., an inmate at the James T. Vaughn Correctional

Center in Smyrna, Delaware, filed this action pursuant to 42 U.S.C. § 1983. 1 (0.1. 3).

He filed an amended complaint on December 1, 2017. (0.1. 14). Plaintiff appears pro

se and has been granted leave to proceed in forma pauperis. (0.1. 5). Before the Court

are Defendant Connections Community Support Programs, lnc.'s motion to dismiss and

Plaintiff's request for counsel. (0.1. 28, 32). Briefing is complete.

                                      BACKGROUND

       The Court screened the Amended Complaint on January 8, 2018, and identified

cognizable and non-frivolous claims. (See 0.1. 15). Connections moves to dismiss

pursuant to Rule 12(b)(6) on the grounds that the allegations fail to state a cognizable

claim against it because Plaintiff has not identified a specific policy or practice of

Connections that is constitutionally deficient.

                                   MOTION TO DISMISS

       In reviewing a motion filed under Fed. R. Civ. P. 12(b)(6), the court must accept

all factual allegations in a complaint as true and take them in the light most favorable to

plaintiff. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Because Plaintiff proceeds

prose, his pleading is liberally construed and his complaint, "however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers."

Erickson, 551 U.S. at 94. A court may consider the pleadings, public record, orders,

exhibits attached to the complaint, and documents incorporated into the complaint by



        When bringing a § 1983 claim, a plaintiff must allege that some person has
deprived him of a federal right, and the person who caused the deprivation acted under
color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).
                                              1
reference. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). A

Rule 12(b)(6) motion maybe granted only if, accepting the well-pleaded allegations in

the complaint as true and viewing them in the light most favorable to the complainant, a

court concludes that those allegations "could not raise a claim of entitlement to relief."

Bell At/. Corp. v. Twombly, 550 U.S. 544, 558 (2007).

       "Though 'detailed factual allegations' are not required, a complaint must do more

than simply provide 'labels and conclusions' or 'a formulaic recitation of the elements of

a cause of action."' Davis v. Abington Mem'I Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(quoting Twombly, 550 U.S. at 555). I am "not required to credit bald assertions or legal

conclusions improperly alleged in the complaint." In re Rockefeller Ctr. Props., Inc. Sec.

Litig., 311 F.3d 198, 216 (3d Cir. 2002). A complaint may not be dismissed, however,

"for imperfect statement of the legal theory supporting the claim asserted." Johnson v.

City of Shelby, 135 S. Ct. 346, 346 (2014).

       A complainant must plead facts sufficient to show that a claim has "substantive

plausibility." Id. at 347. That plausibility must be found on the face of the complaint.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). "A claim has facial plausibility when the

[complainant] pleads factual content that allows the court to draw the reasonable

inference that the [accused] is liable for the misconduct alleged." Id. Deciding whether

a claim is plausible will be a "context-specific task that requires the reviewing court to

draw on its judicial experience and common sense." Id. at 679.

       When a plaintiff relies upon a theory of respondeat superior to hold a corporation

liable, he must allege a policy or custom that demonstrates such deliberate indifference.

Sample v. Diecks, 885 F.2d 1099, 1110 (3d Cir. 1989); Miller v. Correctional Med. Sys.,


                                              2
Inc., 802 F. Supp. 1126, 1132 (D. Del. 1992). To establish that Defendant is directly

liable for the alleged constitutional violations, Plaintiff "must provide evidence that there

was a relevant [Connections] policy or custom, and that the policy caused the

constitutional violation[s] [plaintiff] allege[s]." Natale v. Camden Cty. Facility, 318 F.3d

575, 584 (3d Cir. 2003). Because respondeat superior or vicarious liability cannot be a

basis for liability under 42 U.S.C. § 1983, a corporation under contract with the state

cannot be held liable for the acts of its employees and agents under those theories. Id.

Assuming the acts of Defendant's employee have violated a person's constitutional

rights, those acts may be deemed the result of a policy or custom of the entity for whom

the employee works, thereby rendering the entity liable under § 1983, where "the

inadequacy of existing practice [is] so likely to result in the violation of constitutional

rights[] that the policymaker can reasonably be said to have been deliberately indifferent

to the need." See Natale, 318 F.3d at 584.

       '"Policy is made when a decisionmaker possess[ing] final authority to establish ..

. policy with respect to the action issues an official proclamation, policy or edict."' Miller

v. Corr. Med. Sys., Inc., 802 F. Supp. 1126, 1132 (D. Del. 1992) (quoting Andrews v.

City of Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990)). "Custom, on the other hand,

can be proven by showing that a given course of conduct, although not specifically

endorsed or authorized by law, is so well-settled and permanent as virtually to constitute

law." Miller, 802 F.Supp. at 1132.

       As noted above, Connections argues dismissal is appropriate because the

Amended Complaint does not allege it has a deficient policy or procedure. It contends




                                               3
that Plaintiff's vague allegations are insufficient to plead a policy or practices claim of

Eighth Amendment deliberate indifference.

       In the Amended Complaint, Plaintiff alleges that he submitted multiple sick calls

and grievances that were either ignored or responded to weeks after submission, all

relating to the same medical issues. There is no dispute that Connections is

responsible for inmate care at VCC. The Amended Complaint alleges that Plaintiff

suffered from scabies for over two months because he was either denied treatment or

received insufficient treatment. Plaintiff is not required to recite the specific text or

official policy. He must only place Defendant on notice as to its alleged improper

conduct and the policy in place that created such conduct.

       Liberally construing the allegations as I must, Plaintiff adequately states a claim

against Connections. The Amended Complaint's facts include that Plaintiff's requests

for medical treatment are continually denied or delayed, and are sufficient to allege a

custom or practice condoned by Connections. 2 While discovery may show that

Defendant acted properly, at this early stage of the litigation, Plaintiff has pied sufficient

facts to proceed against Defendant. Therefore, the Court will deny the motion to

dismiss. (D.I. 28).

                                REQUEST FOR COUNSEL

       Plaintiff seeks counsel on the grounds that he does not have the ability to present

his own case, he is unskilled in the law and the issues are complex, the case may turn

on credibility determinations, expert witnesses will be necessary, he cannot obtain and

afford counsel, counsel would serve the best interest of justice, his allegations if proved

2
 Plaintiff's allegation essentially is that Connections' actual policy is different than its
stated policy.
                                               4
would establish a constitutional violation, and he needs assistance in obtaining his

medical records. (D.I. 32).

       A pro se litigant proceeding in forma pauperis has no constitutional or statutory

right to representation by counsel. 3 See Brightwell v. Lehman, 637 F.3d 187, 192 (3d

Cir. 2011 ); Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). However, representation

by counsel may be appropriate under certain circumstances, after a finding that a

plaintiff's claim has arguable merit in fact and law. Tabron, 6 F.3d at 155.

       After passing this threshold inquiry, the Court should consider a number of

factors when assessing a request for counsel. Factors to be considered by a court in

deciding whether to request a lawyer to represent an indigent plaintiff include: (1) the

merits of the plaintiff's claim; (2) the plaintiff's ability to present his or her case

considering his or her education, literacy, experience, and the restraints placed upon

him or her by incarceration; (3) the complexity of the legal issues; (4) the degree to

which factual investigation is required and the plaintiff's ability to pursue such

investigation; (5) the plaintiff's capacity to retain counsel on his or her own behalf; and

(6) the degree to which the case turns on credibility determinations or expert testimony.

See Montgomery v. Pinchak, 294 F.3d 492, 498-99 (3d Cir. 2002); Tabron, 6 F.3d at

155-56. The list is not exhaustive, nor is any one factor determinative. Tabron, 6 F.3d

at 157.

       Assuming, solely for the purpose of deciding this motion, that Plaintiff's claims

have merit in fact (and, given the early stage of the case, this assumption is presently


        See Mallard v. United States Dist. Court for the S. Dist. of Iowa, 490 U.S. 296
(1989) (§ 1915(d) (now§ 1915(e)(1 )) does not authorize a federal court to require an
unwilling attorney to represent an indigent civil litigant, the operative word in the statute
being "request.").
                                             5
unwarranted) and law, several of the Tabron factors militate against granting his request

for counsel. After reviewing Plaintiff's complaint, the Court concludes that the case is

not so factually or legally complex that requesting an attorney is warranted. In addition,

Plaintiff has ably represented himself to date and this case is in its early stages.

Therefore, the Court will deny Plaintiff's request for counsel without prejudice to renew.

(D.I. 32). Should the need for counsel arise later, one can be sought at that time.

                                        CONCLUSION

       For the above reasons, the Court will: (1) deny Connections Community Support

Programs, lnc.'s motion to dismiss (D.I. 28); and (2) deny without prejudice to renew

Plaintiff's request for counsel (D.I. 32).

       An appropriate order will be entered.




                                               6
